Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/07/2022 has been entered.
 
Status of Claims
Claims 1-23 are pending.  Claims 1, 10, and 11 stand amended. 
Priority
Instant application 16260589, filed 1/29/2019 claims priority as follows:

    PNG
    media_image1.png
    55
    368
    media_image1.png
    Greyscale
.
Response to Applicant Amendment/Argument
Examiner considered Applicant amendment in the advisory action and did not find the amendment persuasive:

    PNG
    media_image2.png
    333
    757
    media_image2.png
    Greyscale
.
With respect to the functional limitation, using the rationale of the 103 rejections one would arrive at overlapping compounds and these compounds would be expected to have similar properties with respect to excitation states. 

Claim Rejection – 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.


Claim(s) 1-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over US-8610345 (“the ‘345 patent”) as evidenced by the article to Chidirala et al. (“the C article”, J. Org. Chem. 2016, 81, 2, 603–614).
This rejection relates to the elected specie.
The ‘345 patent teaches for example:

    PNG
    media_image3.png
    287
    266
    media_image3.png
    Greyscale
.
With respect to instant claim 6 and 20, the claim does not require n1-n4 to be greater than zero, and further a t-butyl is a substituted methyl group.
Further, with respect to device limitations, the ‘345 publication teaches:
(13)    Also, the present invention pertains to a light emitting device comprising an anode, a cathode and an organic layer existing between the anode and the cathode, the organic layer containing at least an emissive layer, the emissive layer emitting light by electric energy, wherein the organic layer contains a pyrene compound represented by the general formula (1).
This light emitting device was DC-driven at 10 mA/cm.sup.2. As a result, high-efficiency blue light emission of 4.8 m/W was obtained. This light emitting device was continuously driven at an electric current of 10 mA/cm.sup.2. As a result, the luminance half-time was 7,000 hours. 
(263)    ##STR00089## 
The blue light emission is from an wavelength since at least the instant disclosure at [0086]  teaches blue emission.
The ‘345 publication fails to teach a specie that is symmetric.
However, it would have been prima facie obvious to one having ordinary skill in the art to arrive at a symmetrical compound because structurally similar compounds are expected to have similar properties.  In this case, the ‘345 publication teaches at least specie 197 above and a genus that encompasses symmetrical compounds all taught for the same utility.  The difference between the specie and the instant claims is the connectivity such that both carbazole rings systems are either meta or para relative to the pyrene ring system.
The ‘345 patent teaches as disclosed above and at least those teachings are incorporated by reference herein.
The ‘345 patent teaches the specie 97 above (197).
The specie above is a positional isomer of the elected specie with respect to attachment through the aryl linker.
It would have been prima facie obvious to one having ordinary skill to arrive at a position isomer of the known compound 97 because structurally similar compounds are expected to have similar properties.  In this case, the ‘345 patent through the genus and examples teaches that any positional isomer is allowed and these isomers are linked through the genus as having a similar utility.  Thus, one could readily start with compound 97 and arrive at the elected specie by looking to the genus and other examples to show that a para isomer would be expected to have similar properties.
According to MPEP 2144.09:
I. REJECTION BASED ON CLOSE STRUCTURAL SIMILARITY IS FOUNDED ON THE EXPECTATION THAT COMPOUNDS SIMILAR IN STRUCTURE WILL HAVE SIMILAR PROPERTIES
A prima facie case of obviousness may be made when chemical compounds have very close structural similarities and similar utilities. "An obviousness rejection based on similarity in chemical structure and function entails the motivation of one skilled in the art to make a claimed compound, in the expectation that compounds similar in structure will have similar properties." In rePayne, 606 F.2d 303, 313, 203 USPQ 245, 254 (CCPA 1979). See In rePapesch, 315 F.2d 381, 137 USPQ 43 (CCPA 1963) (discussed in more detail below) and In reDillon, 919 F.2d 688, 16 USPQ2d 1897 (Fed. Cir. 1990) (discussed below and in MPEP § 2144) for an extensive review of the case law pertaining to obviousness based on close structural similarity of chemical compounds. See also MPEP § 2144.08, subsection II.A.4.(c).

The evidentiary reference is provided to show that pyrene containing compounds can undergo reverse intersystem crossing as found in the functional claim amendment.

Claims 1-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over US-8916275 (“the ‘275 patent”, made of record on the IDS) in view of JP-6020166 (“the ‘166 publication”, made of record on the IDS) as evidenced by the article to Chidirala et al. (“the C article”, J. Org. Chem. 2016, 81, 2, 603–614).
This rejection relates to the elected specie wherein L1 and L2 = aryl, and X1 = alkyl (t-butyl) and trimethylsilyl for example (based on at least the examples 1-177 of the ‘275 patent and the rationale below).  The rationale below leads to the structure of compound 1 of claim 9 and claim 23.
The ‘166 publication teaches the specie:

    PNG
    media_image4.png
    131
    187
    media_image4.png
    Greyscale
 at [0065].  The ‘166 publication relates to pyrene containing compounds for light emitting devices.  The ‘166 publication teaches device components and compounds that contain carbazoles.
The ‘166 publication fails to teach substitution on the pyrene moiety found as the variable X1 of the instant claims.
However, in the same field of endeavor and in art having the same utility, the ‘275 patent teaches organic electroluminescent devices (abstract for example).  Further, the ‘275 patent teaches and overlapping genus:

    PNG
    media_image5.png
    312
    277
    media_image5.png
    Greyscale
.
In this case R1-R7 can be hydrogen, L1-L2 = arylene group, Ar1 and Ar2 = aromatic heterocycle, and X = alkyl, and aryl (columns 3-4, see also examples 1-177).  Further, the ‘275 patent teaches electrodes and layers for example:
(35)    The pyrene compound represented by the general formula (1) in the present invention is used as a light emitting device material. Herein, the light emitting device material in the present invention represents a material used in any layer of light emitting devices, and also includes a material used in a protective film layer of a cathode, in addition to materials used in a hole transporting layer, an emissive layer and/or an electron transporting layer, as described later. Use of the pyrene compound represented by the general formula (1) in the present invention in any layer of light emitting devices can obtain a high luminance efficiency and a light emitting device of a low driving voltage.

Thus, the ‘275 patent teaches alkyl (t-butyl), and trimethyl silyl substitution in the position of X of the instant claims resolving the deficiency of the primary reference.  These groups are exemplified in the species 1-177 showing their preferred nature for X values.
It would have been prima facie obvious to one having ordinary skill in the art at the time the invention was made to substitute the position of X relative to the instant claims with an alkyl groups.  One is motivated by the fact that structurally similar compounds are expected to have similar properties.  In this case, both references relate to the same field of endeavor and one would expect similar properties substituting a hydrogen and replacing it with an alkyl group as taught by the secondary reference.  Further, it would have been prima facie obvious to one having ordinary skill in the art to substitute one compound for another in a device due to the same rationale.
According to MPEP 2144.09:
I. REJECTION BASED ON CLOSE STRUCTURAL SIMILARITY IS FOUNDED ON THE EXPECTATION THAT COMPOUNDS SIMILAR IN STRUCTURE WILL HAVE SIMILAR PROPERTIES
A prima facie case of obviousness may be made when chemical compounds have very close structural similarities and similar utilities. "An obviousness rejection based on similarity in chemical structure and function entails the motivation of one skilled in the art to make a claimed compound, in the expectation that compounds similar in structure will have similar properties." In rePayne, 606 F.2d 303, 313, 203 USPQ 245, 254 (CCPA 1979). See In rePapesch, 315 F.2d 381, 137 USPQ 43 (CCPA 1963) (discussed in more detail below) and In reDillon, 919 F.2d 688, 16 USPQ2d 1897 (Fed. Cir. 1990) (discussed below and in MPEP § 2144) for an extensive review of the case law pertaining to obviousness based on close structural similarity of chemical compounds. See also MPEP § 2144.08, subsection II.A.4.(c).

Given this rationale, the structure of compound 1 of instant claim 9 and 23 is met.
The evidentiary reference is provided to show that pyrene containing compounds can undergo reverse intersystem crossing as found in the functional claim amendment.

Conclusions
	No claims allowed.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CLINTON A BROOKS whose telephone number is (571)270-7682.  The examiner can normally be reached on M-F 8-5 with flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brandon Fetterolf can be reached on 571-272-2919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CLINTON A BROOKS/Primary Examiner, Art Unit 1622